Citation Nr: 0731480	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-17 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an earlier effective date than October 8, 2002 
for the grant of an increased disability rating of 30 percent 
for service-connected bilateral pes planus with bilateral 
hallux valgus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Parker, Counsel




INTRODUCTION

The veteran served on active duty from July 1973 to May 1989.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which granted an increased rating of 30 
percent for the veteran's service-connected bilateral pes 
planus with bilateral hallux valgus, and assigned an 
effective date of October 8, 2002 for the grant of increased 
rating.  


FINDINGS OF FACT

1.  The veteran's claim for an increased rating for service-
connected bilateral pes planus with bilateral hallux valgus 
was denied in a March 1994 rating decision; the veteran was 
notified of this decision by letter dated March 16, 1994, but 
did not enter a notice of disagreement with this decision 
within one year of notice of the decision.

2.  The veteran's claim for an increased rating for service-
connected bilateral pes planus with bilateral hallux valgus 
was received on October 24, 2002.

3.  The evidence of record shows that the earliest date that 
entitlement to an increased disability rating of 30 percent 
for service-connected bilateral pes planus with bilateral 
hallux valgus arose was October 8, 2002. 


CONCLUSION OF LAW

The criteria for an earlier effective date than October 8, 
2002 for the grant of an increased disability rating of 30 
percent for service-connected bilateral pes planus with 
bilateral hallux valgus have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.400, 
4.1-4.14, 4.71a, Diagnostic Code 5276 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Collectively, VA notice and duty to assist letters dated in 
December 2002 and August 2005 satisfied VA's duty to notify 
under 38 U.S.CA. § 5103(a) and 38 C.F.R. § 3.159, as they 
informed the appellant of what evidence was needed to 
establish the benefits sought, of what VA would do or had 
done, and what evidence the appellant should provide, 
informed the appellant that it was the appellant's 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claim, and 
asked the appellant to send in any evidence in the 
appellant's possession that pertains to the claim.  

In addition, the notice and duty to assist provisions have no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 
(2002).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).


Earlier Effective Date for Increased Rating

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

The applicable effective date statute and regulations provide 
that the proper effective date for increased rating claims is 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if a claim is 
received within one year from such date; otherwise, the 
effective date is the date of receipt of claim for increased 
rating.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In this veteran's case, the evidence shows that the veteran's 
previous claim for an increased rating for service-connected 
bilateral pes planus with bilateral hallux valgus was denied 
in a March 1994 rating decision.  The veteran was notified of 
this decision by letter dated March 16, 1994, but did not 
enter a notice of disagreement with this decision within one 
year of notice of the decision.  

The veteran's claim for an increased rating for service-
connected bilateral pes planus with bilateral hallux valgus 
was received on October 24, 2002.  In the March 2003 rating 
decision on appeal, VA granted an increased rating of 30 
percent for the veteran's service-connected bilateral pes 
planus with bilateral hallux valgus under Diagnostic Code 
5276.  Diagnostic Code 5276 provides that a 30 percent rating 
is warranted for severe bilateral pes planus, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, an indication of 
swelling on use, and characteristic callosities.  38 C.F.R. 
§ 4.71a. 

The March 2003 rating decision on appeal assigned an 
effective date of October 8, 2002 for the grant of increased 
rating based on VA outpatient treatment entry evidence that 
showed increased symptoms of moderate subtalar pronation with 
depression of arches with weight bearing, deep callus with 
evidence of long-standing callus, and that orthotics were 
ordered.  The March 2003 rating decision found that October 
8, 2002 was the earliest date of which it was factually 
ascertainable that the bilateral foot disability had 
increased in severity to warrant an increased rating of 30 
percent under Diagnostic Code 5276.  

The veteran contends that an earlier effective date than 
October 8, 2002 is warranted for the grant of an increased 
rating of 30 percent for service-connected bilateral pes 
planus with bilateral hallux valgus because he feels he 
should have been compensated from the time of the disability 
from service separation in 1989 to the present.  Through his 
representative, the veteran similarly contends that, because 
he has experienced foot pain and symptoms since service 
separation, and especially since 1990, the effective date for 
increased rating should be earlier than October 8, 2002.

After a review of the evidence of record, the Board finds 
that the evidence of record provides no basis for an earlier 
effective date for an increased rating of 30 percent than 
October 8, 2002.  The evidence of record shows that the 
earliest date that it is factually ascertainable that an 
increased disability rating of 30 percent for service-
connected bilateral pes planus with bilateral hallux valgus 
arose was October 8, 2002.  

The first evidence that pertains to the level of disability 
of the veteran's service-connected bilateral foot disability 
since 1989 consists of VA outpatient treatment records dated 
from June to December 2002.  A June 11, 2002 VA outpatient 
treatment record entry reflects clinical findings of calluses 
beneath the metatarsals, hypertrophic nails, and overlapping 
first and second toes, but does not otherwise show symptoms 
or clinical findings to meet the 30 percent rating criteria.  
The June 2002 VA treatment entry showed callosities and some 
deformity of the toes, but did not otherwise show clinical 
findings of severe bilateral pes planus, pain on manipulation 
and use accentuated, or an indication of swelling on use, as 
required for a 30 percent disability rating under Diagnostic 
Code 5276.

These VA outpatient treatment records include the October 8, 
2002 treatment entry that includes moderate subtalar 
pronation with depression of arches with weight bearing, deep 
callus with evidence of long-standing callus, and that 
orthotics were ordered.  The October 8, 2002 VA outpatient 
treatment entry provides the first evidence that tends to 
show severe bilateral pes planus, with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, an indication of swelling 
on use, and characteristic callosities, as required for a 30 
percent disability rating under Diagnostic Code 5276.  Based 
on this evidence, the Board finds that the evidence of record 
shows that the earliest date that entitlement to an increased 
disability rating of 30 percent for service-connected 
bilateral pes planus with bilateral hallux valgus arose was 
October 8, 2002. 

With regard to the veteran's contention that he should be 
compensated from the time of the disability from service 
separation in 1989 to the present, the effective date law and 
regulations are specific and controlling.  Where, as in this 
veteran's case, there is a prior final rating decision (March 
1994), a claim for an increased rating is received (October 
24, 2002), and it is first factually ascertainable that an 
increase in disability had occurred within one year prior to 
the claim for increase (on October 8, 2002), the earliest 
effective date for increase can be the date as of which it is 
factually ascertainable that an increase in disability had 
occurred, which, in this veteran's case is October 8, 2002.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

For these reasons, the Board finds that the criteria for an 
effective 
date earlier than October 8, 2002 for the grant of an 
increased disability rating of 30 percent for service-
connected bilateral pes planus with bilateral hallux valgus 
have not been met.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).




ORDER

An effective date earlier than October 8, 2002 for the grant 
of an increased disability rating of 30 percent for service-
connected bilateral pes planus with bilateral hallux valgus 
is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


